DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurzel et al. (US 2014/0211122 A1).
With respect to claim 21:	Wurzel teaches “an electronic device (10), comprising: a housing (12) with a top cap portion (30); a light-emitting device (22) configured to emit light (76) through the top cap portion (see Fig. 2); a touch sensor (26; see paragraph 26) between the light-emitting device and the top cap portion (see Fig. 2); a clear polymer layer (32) between the touch sensor and the top cap portion (see Fig. 2); and a black ink layer (56) formed at a lateral edge of the clear polymer layer (see Fig. 2)”.
With respect to claim 22:	Wurtzel teaches “wherein the black ink layer is also formed at a lateral edge of the top cap portion (see Fig. 2)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer et al. (US 2018/0087767 A1) in view of Wright (US 2008/0298045 A1).
With respect to claim 1:	Trainer teaches “an electronic device (100), comprising: a housing (208+1128+1100); a speaker in the housing configured to emit sound (202); light-emitting components configured to emit light through a portion of the housing (1116); and a support structure that surrounds the light-emitting components (1106)”.
Trainer does not specifically teach “wherein the support structure includes at least one baffle member configured to control an angular spread of the light emitted from the light-emitting components”.
However, Wright teaches “wherein the support structure includes at least one baffle member (610) configured to control an angular spread of the light emitted from the light-emitting components (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the electronic device of Trainer by including a baffle as taught by Wright in order to prevent seeing into the fixture and constraining/masking any non-directional light that might be reflected in and around the inside of the fixture (Wright paragraph 37).
With respect to claim 4:	Trainer does not specifically teach “wherein the at least one baffle member comprises a ring-shaped member”.
However, Wright teaches “wherein the at least one baffle member comprises a ring-shaped member (see Figs. 11)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the electronic device of Trainer by including a ring-shaped baffle as taught by Wright in order to prevent seeing into the fixture and constraining/masking any non-directional light that might be reflected in and around the inside of the fixture (Wright paragraph 37).
With respect to claim 6:	Trainer teaches “further comprising a diffuser layer (1523) mounted on the support structure (1514)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to include the diffuser layer of Trainer Fig. 15 in order to spread and mix light from the light sources (Trainer paragraphs 103-104).
With respect to claim 7:	Trainer suggests “wherein the diffuser layer (see Fig. 15) is above the at least one baffle member (1512)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to include the diffuser layer of Trainer Fig. 15 in order to spread and mix light from the light sources (Trainer paragraphs 103-104).
With respect to claim 8:	Trainer teaches “further comprising a touch sensor (1514) between the diffuser layer and the portion of the housing (1502)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to include the touch sensor of Trainer Fig. 15 in order to modulate the light according to touch inputs (Trainer paragraph 102).
With respect to claim 9:	Trainer teaches “wherein the touch sensor and the diffuser layer are separated by an air gap (see Fig. 16b)”.
With respect to claim 10:	Trainer teaches “further comprising a clear window layer (1524) between the touch sensor and the portion of the housing (see Fig. 15)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to include the clear window layer of Trainer in order to further diffuse the light (Trainer paragraph 103).
With respect to claim 14:	Trainer teaches “wherein the light-emitting components are mounted on a planar substrate (1108)”.
With respect to claim 15:	Trainer teaches “wherein a first subset of the light- emitting components have a given orientation on the planar substrate and wherein a second subset of the light-emitting components are rotated by an angle with respect to the given orientation (see Fig. 11b)”.
With respect to claim 16:	Trainer teaches “wherein the angle of rotation is equal to 90° or 180° (see Fig. 11b)”.
With respect to claim 17:	Trainer teaches “further comprising glyph layer (the “+” and “-“; see Fig. 11a) formed at a top surface of the portion or at a bottom surface of the portion (Fig. 11a)”.
With respect to claim 18:	Trainer teaches “an electronic device (100), comprising: a housing (208+1128+1100); light-emitting components (1116) overlapped by a top portion of the housing (1102); and an opaque support structure between the light-emitting components and the top portion of the housing (1106)”.
Trainer does not specifically teach “wherein the opaque support structure comprises a ring-shaped rib member configured to control an angle of light emitted from the light-emitting components”.
However, Wright teaches “wherein the opaque support structure comprises a ring-shaped rib member (610) configured to control an angle of light emitted from the light-emitting components (paragraph 37)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the electronic device of Trainer by including a ring shaped rib member as taught by Wright in order to prevent seeing into the fixture and constraining/masking any non-directional light that might be reflected in and around the inside of the fixture (Wright paragraph 37).
With respect to claim 20:	Trainer teaches “further comprising a light diffuser layer (1523) mounted on the opaque support structure (1514) over the ring-shaped rib member (1514)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to include the diffuser layer of Trainer Fig. 15 in order to spread and mix light from the light sources (Trainer paragraphs 103-104).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer in view of Wright as applied to claim 1 above, and further in view of Kasuga (US 2014/0347266 A1).
With respect to claim 2:	Trainer in view of Wright teaches “the electronic device of claim 1 (see above), wherein the housing a top and wherein the portion of the housing comprises a housing wall on the top (see Figs. 11)”.
Trainer does not specifically teach “wherein the housing is spherical”.
However, Kasuga teaches “wherein the housing (100) is spherical (Fig. 6)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to modify the shape of Trainer’s housing to be spherical as Kasuga teaches in order to mimic the shape of an incandescent bulb and as an art recognized equivalent of a cylindrical housing (Kasuga paragraphs 41, 90).
With respect to claim 3:	Trainer teaches “wherein the light-emitting components comprise light-emitting components selected from the group consisting of light-emitting diodes and lasers (paragraph 95)”.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer in view of Wright as applied to claims 1, 6, 8, and 10 above, and further in view of Wurzel.
With respect to claim 11:	Trainer in view of Wright teaches “the electronic device of claim 10 (see above)”.
However, Wurzel teaches “wherein the portion (30) of the housing has a peripheral edge covered by a white coating layer (56)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to further modify Trainer’s electronic device with Wurzel’s white coating layer in order to hide internal components from view (Wurzel paragraph 19).
With respect to claim 12:	Wurzel teaches “wherein the clear window layer (32) has a peripheral edge covered by a black coating layer (56)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to further modify Trainer’s electronic device with Wurzel’s black coating layer in order to hide internal components from view (Wurzel paragraph 19).
With respect to claim 13:	Wurzel teaches “wherein the portion of the housing (30) has a peripheral edge covered by the black coating layer (56)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to further modify Trainer’s electronic device with Wurzel’s black coating layer in order to hide internal components from view (Wurzel paragraph 19).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trainer in view of Wright as applied to claim 18 above, and further in view of Hammes (US 3023830).
With respect to claim 19:	Trainer in view of Wright teaches “the electronic device of claim 18”.
Trainer in view of Wright does not specifically teach “wherein the opaque support structure further comprises an additional ring-shaped rib member surrounding the ring-shaped rib member and wherein the ring-shaped rib member and the additional ring-shaped rib member are joined by at least one radially-extending arm member”.
However, Hammes teaches “wherein the opaque support structure (75) further comprises an additional ring-shaped rib member (83) surrounding the ring-shaped rib member (82) and wherein the ring-shaped rib member and the additional ring-shaped rib member are joined by at least one radially-extending arm member (85)”.
It would have been obvious at the time the application was effectively filed for one or ordinary skill in the art to further modify Trainer in view of Wright’s electronic device by using the multi-ringed baffle (or opaque support structure) taught by Hammes in order to provide highly efficient sound distribution (Hammes column 3 lines 62-73).  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/           Examiner, Art Unit 2875                                                                                                                                                                                             
/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875